Exhibit 10.6

(Senior Executive Form)

CUMULUS MEDIA INC.

RESTRICTED STOCK UNIT AGREEMENT

THIS AGREEMENT is made effective _________ __, 2018 (the “Grant Date”),1 between
Cumulus Media Inc., a Delaware corporation (the “Company”), and
__________________________ (the “Recipient”).

WHEREAS, the Company desires to grant to the Recipient an award denominated in
units (the “Restricted Stock Units”) of its Class A common capital stock (the
“Common Stock”); and

WHEREAS, the Restricted Stock Units are being issued under and subject to the
Company’s Long-Term Incentive Plan (the “Plan”), and any terms used herein have
the same meanings as under the Plan (the Recipient being referred to in the Plan
as a “Participant”).

NOW, THEREFORE, in consideration of the following mutual covenants and for other
good and valuable consideration, the parties agree as follows:

 

1. GRANT OF RESTRICTED STOCK UNITS

The Company hereby grants to the Recipient ______ Restricted Stock Units upon
the terms and conditions and subject to all the limitations and restrictions set
forth herein and in the Plan, which is incorporated herein by reference. The
Recipient acknowledges receipt of a copy of the Plan. Each Restricted Stock Unit
is a notional amount that represents one share of the Company’s Common Stock.
Each Restricted Stock Unit constitutes the right, subject to the terms,
conditions and vesting schedule of the Plan and this Agreement, to receive a
distribution of one share of Common Stock.

 

2. PURCHASE PRICE

The purchase price of the Restricted Stock Units is zero Dollars per share.

 

3. AWARDS SUBJECT TO ACCEPTANCE OF AGREEMENT.

The Award granted hereunder shall be null and void unless the Recipient accepts
this Agreement by executing it in the space provided below and returning it to
the Company.

 

4. RIGHTS AS A STOCKHOLDER.

The Recipient shall not have any rights of a stockholder as a result of
receiving an Award under this Agreement, including, but not limited to, any
right to vote the shares of Common Stock to be issued hereunder, unless and
until (and only to the extent that) the Restricted Stock Units have vested and
the shares of Common Stock thereafter distributed pursuant to Paragraphs 5 and 6
hereof.

 

1  To be the Emergence Date.



--------------------------------------------------------------------------------

5. VESTING OF RESTRICTED STOCK UNITS.

Fifty percent (50%) of the Restricted Stock Units shall be designated as
performance-based Restricted Stock Units (the “Performance RSUs”), and fifty
percent (50%) shall be designated as time-based Restricted Stock Units (the
“Time-Based RSUs”). Subject to the Plan and this Agreement, the Restricted Stock
Units shall vest as follows:

 

  (a) Subject to the terms of Paragraph 5(c), the Performance RSUs shall vest in
three substantially equal annual installments upon each of December 31, 2018,
December 31, 2019, and December 31, 2020, subject to the Company’s attaining or
exceeding the following EBITDA (as hereinafter defined) targets for the
applicable year:

 

EBITDA target

  

Year Ending

³ $236 million

   December 31, 2018

³ $246 million

   December 31, 2019

³ $270 million

   December 31, 2020

If less than ninety percent (90%) of the EBITDA target for a given year is
attained, the Performance RSUs that were otherwise eligible to vest in respect
of such year shall be forfeited in their entirety. If at least ninety percent
(90%), but less than one hundred percent (100%), of the EBITDA target for a
given year is attained, then a percentage of the Performance RSUs eligible to
vest in respect of such year shall become vested, with the vested percentage to
be determined by linear interpolation between ninety percent (90%) attainment of
EBITDA (in which case fifty percent (50%) of the Performance RSUs eligible to
vest in respect of such year will vest) and one hundred percent (100%)
attainment of the EBITDA targets (in which case one hundred percent (100%) of
the Performance RSUs eligible to vest in respect of such year will vest). If one
hundred percent (100%) or more of the EBITDA target for a given year is
attained, the Performance RSUs that were otherwise eligible to vest in respect
of such year shall vest in their entirety.

For purposes of this Agreement, “EBITDA” shall mean the Company’s earnings
before interest, taxes, depreciation and amortization for a fiscal year as
determined by the Committee, and as adjusted to exclude the impact of any
extraordinary items as deemed appropriate by the Company.

 

  (b) Subject to the terms of Paragraph 5(c), thirty percent (30%) of the
Time-Based RSUs shall vest on each of the first two anniversaries of the Grant
Date, and an additional twenty percent (20%) shall thereafter vest on each of
the third and fourth anniversaries of the Grant Date.

 

2



--------------------------------------------------------------------------------

  (c) The Recipient must be employed by the Company at all times from the Grant
Date through the applicable Vesting Date (as hereinafter defined) in order to
vest in the tranche of the Performance RSUs or the Time-Based RSUs vesting as of
such date. Upon a termination of the Recipient’s employment with the Company for
any reason or no reason, all vesting of the Time-Based RSUs, and the Performance
RSUs as to which the performance year has not ended, shall cease, and any
unvested Restricted Stock Units shall be forfeited; provided, that if such
termination (other than an involuntary termination for Cause) occurs following
the completion of a performance year, but prior to the determination of the
Company’s EBITDA for such year, the Performance RSUs otherwise eligible to vest
in respect of such year shall remain outstanding and eligible to vest as of the
date on which the Company’s attainment of the EBITDA target is determined. The
foregoing notwithstanding, if the Recipient’s employment with the Company
terminates by virtue of the Recipient’s (i) termination by the Company without
Cause; (ii) voluntary resignation for Good Reason; (iii) death; or
(iv) Disability (a termination of employment for any of the reasons set forth in
the immediately preceding subsections (i) through (iv) to be referred to herein
as a “Qualifying Termination”), then fifty percent (50%) of the then-outstanding
and unvested Restricted Stock Units shall become vested as of the date of the
Qualifying Termination; provided, however, that if such Qualifying Termination
occurs prior to the first anniversary of the Grant Date, then seventy-five
percent (75%) of the then-outstanding and unvested Restricted Stock Units shall
become vested as of the date of the Qualifying Termination.

 

  (d) Notwithstanding the terms of Paragraphs 5(a), (b) and (c) above, if the
Recipient’s services are terminated by the Company without Cause or as the
result of the Recipient’s voluntary resignation for Good Reason, in either
instance at any time within the three (3) month period immediately preceding, or
the twelve (12) month period immediately following, a Change in Control, one
hundred percent (100%) of the Restricted Stock Units that are (or were)
otherwise unvested as of the date the employment terminates shall thereafter
become vested. For purposes of this Agreement, a “Change in Control” shall be
deemed to occur on the earliest of (a) the purchase or other acquisition of
outstanding shares of the Company’s capital stock by any entity, person or group
of beneficial ownership, as that term is defined in rule 13d-3 under the
Securities Exchange Act of 1934 (other than the Company or one of its
subsidiaries or employee benefit plans), in one or more transactions, such that
the holder, as a result of such acquisition, then owns more than 50% of the
outstanding capital stock of the Company entitled to vote for the election of
directions (“Voting Stock”); (b) the completion by any entity, person, or group
(other than the Company or one of its subsidiaries or employee benefit plans) of
a tender offer or an exchange offer for more than 50% of the outstanding Voting
Stock of the Company; and (c) the effective time of (1) a merger or
consolidation of the Company with one or more corporations as a result of which
the holders of the outstanding Voting Stock of the Company immediately prior to
such merger or consolidation hold less than 50% of the Voting Stock of the
surviving or resulting corporation immediately after such merger or
consolidation, or (2) a transfer of all or substantially all of the property or
assets of the Company other than to an entity of which the Company owns at least
80% of the Voting Stock, or (3) the approval by the stockholders of the Company
of a liquidation or dissolution of the Company.

 

3



--------------------------------------------------------------------------------

  (e) For purposes of this Agreement, “Good Reason” shall have the meaning
ascribed to such term under any employment agreement between the Recipient and
the Company and, absent any such definition, Good Reason shall mean the
occurrence of any of the following events without the Recipient’s consent: (i) a
material diminution in the Recipient’s base salary, other than in connection
with an across the board reduction affecting the Company’s senior management
team; (ii) a material diminution in the Recipient’s duties, authority or
responsibilities; or (iii) a change of greater than fifty (50) miles in the
geographic location from which the Recipient primarily performs his or her
services on behalf of the Company. The foregoing notwithstanding, no event
described above shall constitute Good Reason unless (1) the Recipient gives
written notice to the Company specifying the condition or event relied upon for
the Good Reason termination within ninety (90) days following the initial
existence of such condition or event; (2) the Company fails to cure the event or
condition constituting Good Reason within thirty (30) days following receipt of
the Recipient’s written notice; and (3) the Recipient actually terminates his or
her employment within thirty (30) days of the end of such cure period.

 

  (f) For purposes of this Agreement, each date on which any portion of the
Restricted Stock Units becomes vested pursuant to this Paragraph 5 shall be
referred to as a “Vesting Date.”

 

6. SETTLEMENT OF RESTRICTED STOCK UNITS.

Subject to the terms of the Plan and this Agreement, Restricted Stock Units
shall be settled in shares of Common Stock. Certificates representing shares of
Common Stock will be issued to the Recipient as soon as reasonably practicable
following each Vesting Date, but in no event shall the shares be issued with
respect to Performance RSUs later than the date that is two and one-half (2 1⁄2)
months following the end of the applicable performance year.

 

7. WITHHOLDING TAXES.

 

  (a) As a condition precedent to the delivery to the Recipient of any shares of
Common Stock in settlement of the Restricted Stock Units, the Recipient shall,
upon request by the Company, pay to the Company such amount of cash as the
Company may require under all applicable federal, state, local or other laws or
regulations, to withhold and pay over as income or other withholding taxes (the
“Required Tax Payments”) with respect to the Award. If the Recipient shall fail
to advance the Required Tax Payments after request by the Company, the Company
may, in its discretion, deduct any Required Tax Payments from any amount then or
thereafter payable by the Company to the Recipient.

 

4



--------------------------------------------------------------------------------

  (b) The Recipient may elect, subject to Company approval, to satisfy his or
her obligation to advance the Required Tax Payments with respect to the
Restricted Stock Unit Award by any of the following means: (1) a cash payment to
the Company pursuant to Paragraph 7(a), (2) delivery (either actual delivery or
by attestation procedures established by the Company) to the Company of
previously owned whole shares of Common Stock (that the Recipient has held for
at least six months prior to the delivery of such shares or that the Recipient
purchased on the open market and for which the Recipient has good title, free
and clear of all liens and encumbrances) having a Fair Market Value, determined
as of the date the obligation to withhold or pay taxes first arises in
connection with the Award (the “Tax Date”), equal to the Required Tax Payments,
(3) authorizing the Company to withhold from the shares of Common Stock
otherwise to be delivered to the Recipient pursuant to the Award, a number of
whole shares of Common Stock having a Fair Market Value, determined as of the
Tax Date, equal to the Required Tax Payments, (4) a cash payment following the
Recipient’s sale of (or by a broker-dealer acceptable to the Company through
which the Recipient has sold) a number of shares of Common Stock with respect to
which the Required Tax Payments have arisen having a Fair Market Value
determined as of the Tax Date equal to the Required Tax Payments, or (5) any
combination of (1), (2), (3) and (4). Any fraction of a share of Common Stock
which would be required to satisfy such an obligation shall be disregarded and
the remaining amount due shall be paid in cash by the Recipient. No certificate
representing a share of Common Stock shall be delivered until the Required Tax
Payments have been satisfied in full.

 

8. COMPLIANCE WITH APPLICABLE LAW.

The Restricted Stock Unit Award is subject to the condition that if the listing,
registration or qualification of the shares of Common Stock to be issued upon
the vesting of the Award upon any securities exchange or under any law, or the
consent or approval of any governmental body, or the taking of any other action
is necessary as a condition of, or in connection with, the settlement of the
Restricted Stock Units and delivery of shares hereunder, the Restricted Stock
Units subject to the Award shall be settled in cash equal to the Fair Market
Value of the number of shares of Common Stock otherwise deliverable in respect
of the Restricted Stock Units then vesting. The Company agrees to use reasonable
efforts to effect or obtain any such listing, registration, qualification,
consent or approval.

 

9. FORFEITURE.

If the Recipient breaches any noncompetition, nonsolicitation, and/or assignment
of inventions agreement or obligations with the Company, or breaches in any
material respect any nondisclosure agreement (each, a “Protective Agreement”),
the Company notifies the Recipient of such breach within one (1) year following
the date on which it acquires actual knowledge thereof, and such breach is not
cured within the time provided for such cure under such Protective Agreement, if
applicable, then, absent a contrary determination by the Board (or its
designee) (i) the Recipient shall immediately forfeit to

 

5



--------------------------------------------------------------------------------

the Company any then-outstanding Restricted Stock Units granted hereunder,
whether vested or unvested, and (ii) within ten (10) business days after
receiving such notice from the Company, any Common Stock received pursuant to
this Award during the two (2) year period prior to the uncured breach of the
Protective Agreement shall be subject to Clawback (as described herein).

If, while employed by or providing services to the Company or any Affiliate, the
Recipient engages in activity that constitutes fraud or other intentional
misconduct and that activity directly results in any financial restatements,
then (i) the Recipient shall immediately forfeit to the Company any
then-outstanding Restricted Stock Units, whether vested or unvested, and
(ii) within ten (10) business days after receiving notice from the Company, any
Common Stock received pursuant to the Award shall be subject to Clawback. In
addition, the Company shall retain the right to bring an action at equity or law
to enjoin the Recipient’s activity and recover damages resulting from such
activity.

Further, in the event, while the Recipient is employed by or providing services
to the Company or any Affiliate, any activity (other than an activity described
in the immediately preceding paragraph, which activity shall be subject to the
terms of such immediately preceding paragraph) results in a financial
restatement, any Shares received pursuant to Performance RSUs granted hereunder
shall be subject to Clawback solely to the extent that (i) they would not have
vested because of the failure to achieve performance goals based on the
Company’s financial performance as described in the restated financials and
(ii) the restatement is filed within two (2) years after the last day of the
financial period that is the subject of the restatement. For the avoidance of
doubt, Shares shall not be subject to Clawback pursuant to the immediately
preceding sentence to the extent that the Company’s financial performance as
described in the restated financials is sufficient to achieve the
performance-based vesting goals set forth herein with respect to such
Performance RSUs. To the extent required by Company policy or applicable law
(including, without limitation, Section 304 of the Sarbanes-Oxley Act and
Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act)
and/or the rules and regulations of the NYSE or any other securities exchange or
inter-dealer quotation service on which the Common Stock is listed or quoted,
the Award granted under this Agreement shall also be subject (including on a
retroactive basis) to clawback, forfeiture or similar requirements (and such
requirements shall be deemed incorporated by reference into this Agreement).

With respect to any shares of Common Stock subject to “Clawback” hereunder, the
Recipient shall (A) forfeit and pay to Company the entire value realized on the
prior sale or transfer of such Common Stock and (B) at the option of the
Company, either (x) sell or transfer into the market any shares of such Common
Stock then held by the Recipient and forfeit and pay to Company the entire value
realized thereon, or (y) transfer to the Company any shares of such Common Stock
for no consideration. The Recipient’s failure to return to the Company any
certificate(s) evidencing the shares of Common Stock required to be returned
pursuant to this paragraph shall not preclude the Company from canceling any and
all such certificate(s) and shares. Similarly, the Recipient’s failure to pay to
the Company any cash required to be paid pursuant to this paragraph shall not
preclude the Company from taking any and all legal action it deems appropriate
to facilitate its recovery.

 

6



--------------------------------------------------------------------------------

10. MISCELLANEOUS PROVISIONS.

 

  (a) Meaning of Certain Terms. As used herein, the term “vest” shall mean no
longer subject to forfeiture (other than as provided in Paragraph 9 above).

 

  (b) Successors. This Agreement shall be binding upon and inure to the benefit
of any successor or successors of the Company and any person or persons, who
shall, upon the death of the Recipient, acquire any rights hereunder in
accordance with this Agreement or the Plan.

 

  (c) Notices. All notices, requests or other communications provided for in
this Agreement shall be made in writing either (a) by personal delivery to the
party entitled thereto, (b) by facsimile with confirmation of receipt, (c) by
mailing in the United States through the U.S. Postal Service, or (d) by express
courier service, addressed as follows:

 

To the Company:        Cumulus Media Inc.                          

 

     

 

      Attention: General Counsel    To the Recipient:   

 

     

 

     

 

  

or to such other address or addresses where notice in the same manner has
previously been given or to the last known address of the party entitled
thereto. The notice, request or other communication shall be deemed to be
received upon personal delivery, upon confirmation of receipt of facsimile
transmission, or upon receipt by the party entitled thereto if by United States
mail or express courier service; provided, however, that if a notice, request or
other communication is not received during regular business hours, it shall be
deemed to be received on the next succeeding business day of the Company.

 

  (d) Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Delaware.

 

  (e) Counterparts. This Agreement may be executed in two counterparts each of
which shall be deemed an original and both of which together shall constitute
one and the same instrument.

 

  (f) Transfers. The Restricted Stock Units granted hereunder shall not be
transferable by the Recipient except as the Plan or this Agreement may otherwise
provide.

 

7



--------------------------------------------------------------------------------

  (g) Separability; Reformation. It is intended that any amount payable under
this Agreement will comply with Section 409A of the Code, and regulations and
guidance related thereto, or will be a short-term deferral that is not subject
to Section 409A of the Code, so as not to subject the Recipient to the payment
of any interest or tax penalty that may be imposed under Section 409A of the
Code; provided, however, that the Company shall not be responsible for any such
interest and tax penalties. If any provision of this Agreement or the Plan shall
be invalid or unenforceable, in whole or in part, or as applied to any
circumstance, under the laws of any jurisdiction that may govern for such
purpose, or if any provision of this Agreement or the Plan needs to be
interpreted to comply with the requirements of Section 409A of the Code, then
such provision shall be deemed to be modified or restricted, or so interpreted,
to the extent and in the manner necessary to render the same valid and
enforceable, or to the extent and in the manner necessary to be interpreted in
compliance with such requirements of the Code, either generally or as applied to
such circumstance, or shall be deemed excised from this Agreement or the Plan,
as the case may require, and this Agreement or the Plan shall be construed and
enforced to the maximum extent permitted by law as if such provision had been
originally incorporated herein as so modified or restricted, or as if such
provision had not been originally incorporated herein, as the case may be.

 

  (h) Waiver of Jury Trial. Each of the parties hereto hereby irrevocably waives
any and all right to trial by jury of any claim or cause of action in any legal
proceeding arising out of or related to this Agreement or the transactions or
events contemplated hereby or any course of conduct, course of dealing,
statements (whether verbal or written) or actions of any party hereto. The
parties hereto each agree that any and all such claims and causes of action
shall be tried by a court trial without a jury. Each of the parties hereto
further waives any right to seek to consolidate any such legal proceeding in
which a jury trial has been waived with any other legal proceeding in which a
jury trial cannot or has not been waived.

IN WITNESS WHEREOF, the Company and the Recipient have caused this Agreement to
be executed on its and his or her behalf effective the day and year first above
written.

 

CUMULUS MEDIA INC.     RECIPIENT: By:         Its:          

 

8